Citation Nr: 1226858	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-44 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for type II diabetes mellitus.



ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk










INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The RO denied the Veteran's claim for service connection for diabetes mellitus, due to the lack of diagnosis of type II diabetes mellitus.

During a February 2010 Decision Review Officer (DRO) hearing, the Veteran appears to raise issues of entitlement to service connection for bronchitis and arthritis, as due to exposure to herbicides. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's DD-Form 214 shows that he served in the Republic of Vietnam from October 1969 to November 1970.  

Pursuant to 38 C.F.R. § 3.707(a)(6)(iii), the Veteran is presumed to have been exposed to herbicide agents based on this service.  If a Veteran was exposed to herbicide agents during active military service, and is subsequently diagnosed with type II diabetes, then type II diabetes shall be service-connected where it is compensable at a rate of 10 percent or greater. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Although an April 2010 VA examiner opined that the Veteran did not currently have type II diabetes, subsequent medical evidence reflects a change in his glucose levels.  Specifically, review of the records in the Virtual VA paperless claims processing system has revealed documentation of an April 2011 glucose reading of 161.  This more recent finding appears to be an elevated blood glucose level, and once again raises the possibility that the Veteran does indeed have diabetes mellitus.  

The Board finds that a new VA examination is in order to determine whether the Veteran currently has type II diabetes mellitus.

Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following action:

1. 	Enlist the aid of the Veteran to ascertain whether there exist any outstanding records of pertinent medical treatment by VA or private health care providers.  Take efforts to obtain copies of any pertinent outstanding records and associate them with the claims file.

2. 	Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location for the purpose of determining whether or not he currently has a diagnosis of type II diabetes mellitus.  If so, the examiner is asked to indicate whether the diabetes mellitus is at least symptomatic enough to necessitate treatment with a restricted diet pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913. 

The following considerations will govern the examination:

a. 	The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. 	After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must: 

i. Opine as to whether the Veteran has type II diabetes mellitus AND, if so, identify the signs, symptoms and treatment for diabetes mellitus; and 

ii. Although the examiner has an independent responsibility to review pertinent evidence in the claims file, his or her attention is called to the following evidence:

A. A May 2004 glucose reading of 161; a June 2008 glucose reading of 129; and a April 2011 glucose reading of 161;

B. A June 2008 dietician referral for a "low carbohydrate diet"; and  August 2008 VA examination noting a "low-carbohydrate diet"; and

C. Any additional pertinent medical evidence added to the record as a result of this remand.

c. 	The examiner must clearly outline the rationale for any opinion rendered and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

3.	Readjudicate the Veteran's claim. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



